

EXHIBIT 10.1
 
FORM OF WARRANT OF ADVAXIS, INC.
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES.

 
ADVAXIS, INC.
 
BRIDGE WARRANT A

 

Bridge Warrant No. A-1
Date of Original Issuance: August [__], 2007

 
Advaxis, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [________________] or his, her, or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[_______] thousand (__,___) shares of common stock, par value $0.001 (the
“Common Stock”), of the Company (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at an exercise price equal to $0.287 per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the date hereof and through and
including August 31, 2012 (the “Expiration Date”), and subject to the following
terms and conditions:
 
1.  Definitions. This warrant (the “Warrant”) is one of a series of similar
warrants issued in connection with the sale of 12% Convertible Promissory Notes
of the Company in August, 2007. All such warrants are collectively referred to
herein as the “Warrants”.
 
2.  Registration of Warrant; Transfers. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Holders are entitled to the benefits of the Registration Rights Agreement which
provides, among other things, for certain registration rights and certain
restrictions on the transfer of the Warrants and the Warrant Shares, and each
Holder, by acceptance of a Warrant, accepts the restrictions and other
provisions of the Registration Rights Agreement.
 
-1-

--------------------------------------------------------------------------------


 
3.  Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
4.  Exercise and Duration of Warrants. (a) This Warrant shall be exercisable by
the registered Holder at any time and from time to time on or after the date
hereof to and including the Expiration Date; provided, that if (i) the average
of the Closing Prices for any consecutive 30 Trading Days period is at least
$1.00, (ii) the average daily trading volume of the Common Stock during such
30-Trading Day period is at least 100,000 shares, and (iii) a Registration
Statement covering the resale of the Warrant Shares is at such time effective
(the first date upon which the conditions set forth in (i), (ii) and (iii) are
satisfied, being referred to as the “Early Expiration Triggering Event”), then
the Warrant shall be canceled and shall be of no further force and effect (to
the extent not previously exercised) as of the 45th day following the Early
Expiration Triggering Event; provided, that, and only if, the Company gives
written notice to the Holder of same within five days following the Early
Expiration Triggering Event it being understood that such notice and 45-day
period is intended to give the Holder a reasonable opportunity to exercise this
Warrant prior to such cancellation. As used herein, the term “Closing Price”
means, for any date, the price determined by the first of the following clauses
that applies: (A) if the Common Stock is then listed or quoted on New York Stock
Exchange, the American Stock Exchange, the NASDAQ National Market, the NASDAQ
Small Cap Market or the OTC Bulletin Board or any successor to any of the
foregoing, the closing price per share of the Common Stock for such date (or the
nearest preceding date) on the primary market or exchange on which the Common
Stock is then listed or quoted; (B) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent closing bid price per share of the Common
Stock so reported; or (C) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Investors and the Company.
 
(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”), and (ii)
payment of the Exercise Price for the number of Warrant Shares as to which this
Warrant is being exercised and the date such items are delivered to the Company
(as determined in accordance with the notice provisions hereof) is the “Date of
Exercise.”
 
-2-

--------------------------------------------------------------------------------


 
(c) The Company may not call or redeem all or any portion of this Warrant
without the prior written consent of the Holder.
 
5.  Delivery of Warrant Shares.
 
(a)  Upon delivery to the Company of an exercise notice in the form attached
hereto (the “Exercise Notice”) at the Company’s address for notice set forth
herein and upon payment of the Exercise Price multiplied by the number of
Warrant Shares that the Holder intends to purchase hereunder, the Company shall
promptly (but in no event later than three Trading Days after the Date of
Exercise (as defined herein) issue and deliver to the Holder, a certificate for
the Warrant Shares issuable upon such exercise, which, unless otherwise required
by the Securities Purchase Agreement, shall be free of restrictive legends. The
Company shall, upon request of the Holder and subsequent to the date on which a
registration statement covering the resale of the Warrant Shares has been
declared effective by the Securities and Exchange Commission, use its best
efforts to deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions, if available, provided, that, the Company may, but
will not be required to change its transfer agent if its current transfer agent
cannot deliver Warrant Shares electronically through the Depository Trust
Corporation. A “Date of Exercise” means the date on which the Holder shall have
delivered to Company: the Exercise Notice, appropriately completed and duly
signed, and payment of the Exercise Price for the number of Warrant Shares so
indicated by the Holder to be purchased.
 
(b)  To effect exercises hereunder, the Holder shall be required to physically
surrender this Warrant. Execution and delivery of the Exercise Notice shall have
the same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
This Warrant is exercisable, either in its entirety or, from time to time, for a
portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
(c)  The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
-3-

--------------------------------------------------------------------------------


 
6.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 
7.  Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 
8.  Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof,
shall be duly and validly authorized, issued and fully paid and nonassessable.
 
9.  Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 9(a) occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.
 
-4-

--------------------------------------------------------------------------------


 
(b)  Fundamental Transactions. If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another Person, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 9(b) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
(c)  In case the Company shall issue shares of Common Stock or rights, options,
warrants or other securities to subscribe for or purchase Common Stock, or
securities convertible or exercisable into or exchangeable for Common Stock
(“Common Stock Equivalents”) (excluding shares, rights, options, warrants, or
convertible or exchangeable securities, issued or issuable (i) in any of the
transactions with respect to which an adjustment of the Exercise Price is
provided pursuant to Sections 9(a) or 9(b) above, (ii) upon exercise of the
Warrants, (iii) pursuant to stock option plans, stock bonus plans, stock
incentive plans, programs or agreements providing for the grant of shares,
options for shares or stock appreciation rights to employees (including
officers), directors, consultants, advisors, agents, lessors, lenders,
customers, vendors and suppliers, or (iv) in connection with transactions which
are not for the principal purpose of raising money (i.e., strategic alliance,
corporate partnering, licensing of technology, mergers, acquisition of assets)),
at a price per share lower than the Base Price (as hereinafter defined) per
share of Common Stock in effect immediately prior to such issuance, then the
Exercise Price shall be reduced on the date of such issuance to a price
(calculated to the nearest cent) determined by multiplying the Exercise Price in
effect immediately prior to such issuance by a fraction, (1) the numerator of
which shall be an amount equal to the sum of (A) the number of shares of Common
Stock outstanding immediately prior to such issuance plus (B) the quotient
obtained by dividing the consideration received by the Company upon such
issuance by the Base Price, and (2) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such issuance.
For the purposes of such adjustments, the maximum number of shares which the
holders of any such Common Stock Equivalents, shall be entitled to subscribe for
or purchase or convert or exchange such securities into shall be deemed to be
issued and outstanding as of the date of such issuance (whether or not such
Common Stock Equivalent is then exercisable, convertible or exchangeable), and
the consideration received by the Company therefore shall be deemed to be the
consideration received by the Company for such Common Stock Equivalents, plus
the minimum aggregate consideration or premiums stated in such Common Stock
Equivalents, to be paid for the shares covered thereby. No further adjustment of
the Exercise Price shall be made as a result of the actual issuance of shares of
Common Stock on exercise of such Common Stock Equivalents. On the expiration or
the termination of such Common Stock Equivalents, or the termination of such
right to convert or exchange, the Exercise Price shall forthwith be readjusted
(but only with respect to that portion of the Warrants which has not yet been
exercised) to such Exercise Price as would have obtained had the adjustments
made upon the issuance of such Common Stock Equivalents, been made upon the
basis of the delivery of only the number of shares of Common Stock actually
delivered upon the exercise of such Common Stock Equivalents; and on any change
of the number of shares of Common Stock deliverable upon the exercise of any
such Common Stock Equivalents, or any change in the consideration to be received
by the Company upon such exercise, conversion, or exchange, including, but not
limited to, a change resulting from the anti-dilution provisions thereof, the
Exercise Price, as then in effect, shall forthwith be readjusted (but only with
respect to that portion of the Warrants which has not yet been exercised or
converted after such change) to such Exercise Price as would have been obtained
had an adjustment been made upon the issuance of such Common Stock Equivalents
not exercised prior to such change, or securities not converted or exchanged
prior to such change, on the basis of such change. In case the Company shall
issue shares of Common Stock or any such Common Stock Equivalents, for a
consideration consisting, in whole or in part, of property other than cash or
its equivalent, then the “price per share” and the “consideration received by
the Company” for purposes of the first sentence of this Section 9(c) shall be as
determined in good faith by the Board of Directors of the Company. Shares of
Common Stock owned by or held for the account of the Company or any
majority-owned subsidiary shall not be deemed outstanding for the purpose of any
such computation. For the purposes of this Agreement “Base Price” shall mean
$0.287 (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like).
 
-5-

--------------------------------------------------------------------------------


 
(d)  Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by Section 9(a)), (iii) rights or warrants to subscribe for or purchase
any security (other than Common Stock Equivalents which are covered by Section
9(c)), or (iv) any other asset (in each case, “Distributed Property”), then in
each such case the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution
shall be adjusted (effective on such record date) to equal the product of such
Exercise Price times a fraction of which the denominator shall be the average of
the Closing Prices for the five Trading Days immediately prior to (but not
including) such record date and of which the numerator shall be such average
less the then fair market value of the Distributed Property distributed in
respect of one outstanding share of Common Stock, as determined by the Company's
independent certified public accountants that regularly examine the financial
statements of the Company (an “Appraiser”). In such event, the Holder, after
receipt of the determination by the Appraiser, shall have the right to select an
additional appraiser (which shall be a nationally recognized accounting firm),
in which case such fair market value shall be deemed to equal the average of the
values determined by each of the Appraiser and such appraiser. As an alternative
to the foregoing adjustment to the Exercise Price, at the request of the Holder
delivered before the 90th day after such record date, the Company will deliver
to such Holder, within five Trading Days after such request (or, if later, on
the effective date of such distribution), the Distributed Property that such
Holder would have been entitled to receive in respect of the Warrant Shares for
which this Warrant could have been exercised immediately prior to such record
date. If a Holder has elected to receive Distributed Property and such
Distributed Property is not delivered to a Holder pursuant to the preceding
sentence, then upon expiration of or any exercise of the Warrant that occurs
after such record date, such Holder shall remain entitled to receive, in
addition to the Warrant Shares otherwise issuable upon such exercise (if
applicable), such Distributed Property. This Section 9(d) is only applicable if
the Holder exercises the Warrant concurrently with the distribution to the
Holder of the Distributed Property.
 
-6-

--------------------------------------------------------------------------------


 
(e)  Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Sections 9(a), 9(c) or 9(d), the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.
 
(f)  Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(g)  Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.
 
-7-

--------------------------------------------------------------------------------


 
(h)  Notices of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes a
repurchase of Common Stock or the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Holder a
notice describing the material terms and conditions of such transaction, at
least 10 calendar days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to exercise this Warrant prior to such time so as to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
(i)  Successive Adjustments and Changes. The provisions of Section 9 shall
similarly apply to successive dividends, subdivisions, combinations, and
distributions, to successive consolidations, mergers, sales, leases, or
conveyances, and to successive reclassifications, changes of shares of Common
Stock and issuances of Common Stock, warrants, options or other rights to
subscribe for or purchase Common Stock, or securities convertible into Common
Stock. If applicable, appropriate adjustment, as determined in good faith by the
Company’s Board of Directors, shall be made in the application of the provisions
herein set forth with respect to the rights and interests of the Holder so that
the provisions of Section 9 shall thereafter be applicable, as nearly as
possible, in relation to any shares or other property thereafter deliverable
upon exercise of this Warrant.
 
10.  Payment of Exercise Price. The Holder must pay the Exercise Price by
delivery of immediately available funds or, subject to the first sentence of the
immediately following paragraph, if the Holder so elects, the Holder may satisfy
its obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 
X = Y* ( (A-B) /A)
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the Common Stock Market Price.
 
B = the Exercise Price.
 
As used herein, the term "COMMON STOCK MARKET PRICE" means the greater of: (i)
the Closing Price of the Trading Day immediately preceding (but not including)
the Date of Exercise, (ii) the average of the Closing Prices for the 10 Trading
Days immediately preceding (but not including) the Date of Exercise, and (iii)
if applicable, the average of the Closing Prices for the 90 Trading Days
immediately following the date on which a Registration Statement covering the
resale of the Warrant Shares is declared effective (or, if the Date of Exercise
is less than 90 Trading Days following such effective date, then such shorter
period). For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Securities Purchase Agreement. As used herein, the term "CLOSING PRICE" means,
for any date, the price determined by the first of the following clauses that
applies: (A] if the Common Stock is then listed or quoted on New York Stock
Exchange, the American Stock Exchange, the Nasdaq National Market, the Nasdaq
Small Cap Market or the OTC Bulletin Board or any successor to any of the
foregoing, the closing price per share of the Common Stock for such date (or the
nearest preceding date) on the primary market or exchange on which the Common
Stock is then Listed or quoted: (B) if prices for the Common Stock are then
reported in the "Pink Sheets" published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent closing bid price per share of the Common
Stock so reported; or (C) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Investors and the Company.
 
-8-

--------------------------------------------------------------------------------


 
11.  Limitations on Exercise.
 
(a)  Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.999% (the "5% Maximum Percentage") of the total
number of issued and outstanding shares of Common Stock (including for such
purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
The Company shall, instead of issuing shares of Common Stock in excess of the
limitation referred to in this Section 11(a), suspend its obligation to issue
shares in excess of the foregoing limitation until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation.
Additionally, by written notice to the Company, the Holder may waive the
provisions of this Section 11(a) or increase or decrease the 5% Maximum
Percentage to any other percentage specified in such notice; provided, that (i)
any such waiver or increase or decrease will not be effective until the 61st day
after such notice is delivered to the Company, and (ii) any such waiver or
increase or decrease will apply only to the Holder and not to any other holder
of Warrants.
 
(b)  Notwithstanding anything to the contrary contained herein and regardless of
whether the restrictions contained in Section 11(a) are waived as provided
therein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder's for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.999% (the "10% Maximum
Percentage") of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. The Company shall, instead of issuing shares of Common
Stock in excess of the limitation referred to in this Section 11(b), suspend its
obligation to issue shares in excess of the foregoing limitation until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation. The provisions of this Section 11(b) may not be waived.
 
-9-

--------------------------------------------------------------------------------


 
(c)   This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9(b) this Warrant or the
amount of Distributed Property to which the Holder may become entitled pursuant
to Section 9(d) of this Warrant. In addition, this provision shall not in any
way limit any other adjustment to be made pursuant to Section 9 hereof. 
 
12.  No Fractional Shares. If any fraction of a Warrant Share would, except for
the provisions of this Section, be issuable upon exercise of this Warrant, the
number of Warrant Shares to be issued will be rounded up to the nearest whole
share.
 
13.  Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via confirmed
facsimile at the facsimile number specified in this Section prior to 4:00 p.m.
(New York City time) on a Trading Day, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via confirmed
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 4:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to Advaxis, Inc., Technology
Center of New Jersey, 675 Route 1, Suite 113, North Brunswick, New Jersey 08902,
Attention: Chief Executive Officer, or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section.
 
14.  Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 10 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
 
-10-

--------------------------------------------------------------------------------


 
15.  Miscellaneous.
 
(a)  Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder upon delivery to the Company of a
properly completed notice of assignment, substantially in the form attached
hereto. This Warrant may not be assigned by the Company except to a successor in
the event of a Fundamental Transaction. This Warrant shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. This Warrant
may be amended only in writing signed by the Company and the Holder and their
successors and assigns.
 
(b)  All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) may be commenced non-exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the “New York Courts”). Each
party hereto hereby irrevocably submits to the non-exclusive jurisdiction of the
New York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF
THIS WARRANT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED
BY THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.
 
(c)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
-11-

--------------------------------------------------------------------------------


 
(d)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefore on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

       
ADVAXIS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Thomas Moore
  Title: Chief Executive Officer

 
-13-

--------------------------------------------------------------------------------



ADVAXIS, INC. — EXERCISE NOTICE
 
Exercise Notice for Warrant No: ________
 
The undersigned hereby irrevocably elects to purchase ________________ shares of
Common Stock of Advaxis, Inc. (the “Company”), pursuant to the above captioned
Warrant. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the above captioned Warrant. The
Holder intends that payment of the Exercise Price shall be made as (check one):
 
____ “Cash Exercise” with respect to _________________ of shares
 
____ “Cashless Exercise” with respect to _________________ of shares
 
If the holder has elected a Cash Exercise, the holder shall pay the sum of
$_____________ to the Company in accordance with the terms of the Warrant.
 
Pursuant to this exercise, the Company shall deliver to the holder __________
Warrant Shares in accordance with the terms of the Warrant. Following this
exercise, the Warrant will reflect the right to purchase a total of ___________
Warrant Shares.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 
____________________________________


____________________________________


_____________________________________
(Print Name, Address and Social Security
or Tax Identification Number)


and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by within Warrant be registered in the name of, and delivered to,
the undersigned at the address stated below.
 

      Dated:     

--------------------------------------------------------------------------------

    By:      

--------------------------------------------------------------------------------

Print Name:         Signature:       

--------------------------------------------------------------------------------

 
-14-

--------------------------------------------------------------------------------


 
Address:
__________________________
__________________________
__________________________
 
ADVAXIS, INC.
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
Warrant No: ____________
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase ____________ shares of Common Stock of Advaxis, Inc. to
which such Warrant relates and appoints ________________ attorney to transfer
said right on the books of the Company with full power of substitution in the
premises.
 
Dated: _______________, ____
 
_______________________________________
 
(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)
 
_______________________________________
Address of Transferee
 
_______________________________________
 
_______________________________________
 
In the presence of:
__________________________
 
-15-

--------------------------------------------------------------------------------

